Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Giovanardi et al. (2016118887) in view of  Kuriki et al. (5,348,333) and Timoney (6,264,212).  Giovanardi et al. discloses (claim 20) a hydraulic actuator 1 with a hydraulic cylinder 2 that includes a compression chamber 7 and an extension chamber 8, a hydraulic pump 11, with a first port 13 and a second port 12, capable of generating a pressure differential between the compression chamber 7 and the extension chamber 8, a first gas charged accumulator 24, a second accumulator 9, a first fluid flow path (between first port 13 and accumulator 24, including conduit 15a in part: Fig 1; pg 10, para 1) fluidically connecting the first port 13 to the first gas charged accumulator 24, a second fluid flow path 15a fluidically connecting the first port 13 to the extension chamber 8 a fourth fluid flow path 14a fluidically connecting the second port 12 to the compression chamber 7, but Giovanardi et al. fails to disclose the second accumulator being a second gas charged accumulator, and a third fluid flow path fluidically connecting the second port to the second gas charged accumulator, a restriction element arranged along the first flow path, wherein the restriction element is configured to vary at least one of an impedance and an inertance of the first flow path, or a portion thereof, based at least in part on a characteristic of an input.  However, Giovanardi et al. discloses, in the embodiment of Fig 6a, a plurality of mechanical impedances (83-88 in series; Fig 6a; pg 19, para 1), modeled or measured empirically (pg 19, para 1-2) to determine the relationship between a force output of an actuator (F_out; pg 19, para 1 -2) and an input parameter (V_d; pg 19, para 1), outputs of which are based at least in part on the frequency of oscillations (Fig 2; pg 15, para 4 to pg 16, para 2).
Kuriki et al. discloses a similar hydraulic actuator (Fig 1; col 2, in 59-64) including a hydraulic cylinder 6 including an extension chamber 10 and a compression chamber 8, a pump 9, a first accumulator 13, a second gas charged accumulator 18, a first fluid flow path between the pump 9 and the first compliance element 13, a second fluid flow path between the pump 9 and the expansion chamber 10, a third fluid path between the pump 9 and the second compliance element 18, and a fourth fluid flow path between the pump 9 and the compression chamber 8.  
Timoney discloses a similar system (1; Fig 1; col 3, In 50-53) including a hydraulic actuator 2 in fluid communication with an accumulator 12, 13, respectively via a flow restrictor 10, 11 respectively, the flow restrictor 10, 11 configured to vary an impedance of a flow path (col 7, in 25-32).  It would have been obvious to a person with ordinary skill in the art at a time before the invention was effectively filed to modify Giovanardi et al. to include a second compliance element fluidly coupled via a third fluid flow path, as taught by Kuriki et al., to the second port of the pump of Giovanardi et al. such that the second compliance element of Kuriki et al. is also fluidly coupled to the fourth flow path, of Giovanardi et al., in order to absorb high frequency oscillations that increase the pressure in the compression chamber; and it would have been obvious to a person with ordinary skill in the art at a time before the invention was effectively filed to modify Giovanardi et al. to vary the impedance of a first flow path using the intervening restriction element as taught by Timoney and model the change in impedance based on a frequency of the input, as taught by Giovanardi et al., in order to calculate a change in pressure between the chambers of the actuator to accommodate the relative moment of a wheel relative to a chassis in a suspension system using the hydraulic actuator as claimed.
Regarding claim 21, Giovanardi et al., Kuriki et al., and Timoney disclose the hydraulic actuator of claim 20, and Giovanardi et al. discloses wherein the characteristic is one of a frequency of the input, and a rate of change of the input (a frequency of the input, associated with the output F_out; Fig 2; pg 15, para 4 to pg 16, para 2; pg 19, para 1-2).
Regarding claim 22, Giovanardi et al., Kuriki et al., and Timoney disclose the hydraulic actuator of claim 20, but the modified Giovanardi et al. fails to explicitly disclose wherein the restriction element is configured to vary the impedance of the first flow path or portion thereof based at least in part on frequency of the input.  However, Giovanardi et al. discloses, in the embodiment of Fig 6a, a plurality of mechanical impedances (83-88 in series; Fig 6a; pg 19, para 1), modeled or measured empirically (pg 19, para 1 -2) to determine the relationship between a force output of an actuator (F_out; pg 19, para 1-2) and an input parameter (V_d; pg 19, para 1), outputs of which are based at least in part on the frequency of oscillations (Fig 2; pg 15, para 4 to pg 16, para 2).
Timoney discloses a similar system (1; Fig 1; col 3, In 50-53) including a hydraulic actuator (2, 3; Fig 1; col 3, In 54-56) in fluid communication with an accumulator (12, 13 respectively; Fig 1; col 3, in 57 to col 4, In 5) via a flow restrictor (10, 11 respectively; Fig 1; col 3, in 57 to col 4, in 5), the flow restrictor (10, 11) configured to vary an impedance of a flow path (col 7, in 25-32).  It would have been obvious to a person with ordinary' skill in the art at a time before the invention was effectively filed to modify Giovanardi et al. to vary the impedance of a first flow path using the intervening restriction element as taught by Timoney and model the change in impedance based on a frequency of the input, as taught by Giovanardi et al., in order to calculate a change in pressure between the chambers of the actuator to accommodate the relative moment of a wheel relative to a chassis in a suspension system using the hydraulic actuator as claimed.
Regarding claim 23, Giovanardi et al., Kuriki et al., and Timoney disclose the hydraulic actuator of claim 20, but the modified Giovanardi et al. fails to explicitly disclose wherein the restriction element is configured to vary the inertance of the first flow path or portion thereof based at least in part on frequency of the input. However, Giovanardi et al. discloses, in the embodiment of Fig 6a, a plurality of mechanical impedances (83-88 in series; Fig 6a; pg 19, para 1), modeled or measured empirically (pg 19, para 1 -2) to determine the relationship between a force output of art actuator (F_out; pg 19, para 1-2) and an input parameter (V_d; pg 19, para 1), outputs of which art; based at least in part on the frequency of oscillations (Fig 2: pg 15, para 4 to pg 16, para 2).
Timoney discloses a similar system (1; Fig 1; col 3, In 50-53) including a hydraulic actuator (2, 3; Fig 1; col 3, in 54-56) in fluid communication with an accumulator (12, 13 respectively; Fig 1; col 3, In 57 to col 4, in 5) via a flow restrictor (10, 11 respectively; Fig 1; col 3, in 57 to col 4, In 5), the flow restrictor (10, 11) configured to vary an impedance of a flow path (col 7, in 25-32).  It would have been obvious to a person with ordinary skill in the art at a time before the invention was effectively filed to modify Giovanardi et al. to vary the impedance of a first flow path using the intervening restriction element as taught by Timoney and model the change in impedance based on a frequency of the input, as taught by Giovanardi et al., in order to calculate a change in pressure between the chambers of the actuator to accommodate the relative moment of a wheel relative to a chassis in a suspension system using the hydraulic actuator as claimed.
Regarding claim 24, Giovanardi et al., Kuriki et al., and Timoney disclose the hydraulic actuator of claim 20, but Giovanardi et al. fails to disclose wherein the control device includes at least one of a passive flow restriction, a passive valve, a shim stack, and an actively controlled valve,
Kuriki et al. discloses a plurality of intervening restriction elements (15, 17: Fig 1; col 3, In 32-38) that are orifices (col 3, In 32-38). It would have been obvious to a person with ordinary skill in the art at a time before the invention was effectively filed to modify the intervening restriction element in Giovanardi et al. to include an intervening restriction element of the type taught by Kuriki et al. in order to provide additional damping to a system including the hydraulic actuator.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Giovanardi et al., Kuriki et al., and Timoney in view of OshKosh (8,991,840). 
Regarding claim 25, Giovanardi et al., Kuriki et al., and Timoney disclose the hydraulic actuator of claim 20, but Giovanardi et al., Kuriki et al., and Timoney fail to disclose wherein the control device includes at least one of a shim stack and an actively controlled valve.
Oshkosh discloses a similar hydraulic actuator (200; Fig 3; col 5, ln 23-25) including a flow restriction element (230; Fig 3; col 5, In 40-42) in a flow path (224a; Fig 3; col 5, in 42-47) fluidly coupled to a chamber (212; Fig 3; col 5, In 42-47) of the hydraulic actuator (200), the flow restriction element (230) being a shim stack (col 5, in 40-42).  It would have been obvious to a person with ordinary skill in the art at a time before the invention was effectively filed to modify Giovanardi et al. to include the restriction element including a shim stack in order to alleviate pressure in the flow path as desired or necessary to fit a particular purpose.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,890,197. This is a statutory double patenting rejection.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
September 10, 2022